Citation Nr: 0033970	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  98-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from April 1976 to April 1979.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Chicago, Illinois Regional Office (RO).  In September 2000, 
the veteran testified at a travel Board hearing in Chicago 
before the undersigned.  


FINDINGS OF FACT

1.  In September 1990, the Board found that a nexus between a 
current knee disorder and service was not shown, and denied 
service connection for such disorder; in later final rating 
decisions, most recently in June 1994, the RO found that the 
veteran had not submitted new and material evidence to reopen 
that claim.  

2.  Additional evidence submitted since June 1994 includes a 
medical statement linking the veteran's current disability to 
service, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Additional evidence received since June 1994 is new and 
material, and the veteran's claim for service connection for 
a right knee disorder may be reopened.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In February 1990, the Board denied service connection for a 
right knee disorder.  The Board found, essentially, that 
although right knee complaints were noted at service 
separation, the first objective evidence of the current 
disability, right proximal tibial bone spurs and loose 
bodies, was too remote from service to support the claim that 
it was service related.  In subsequent unappealed rating 
decisions, most recently in June 1994, the RO found that the 
veteran had not submitted new and material evidence to reopen 
the claim.  

The evidence of record in June 1994 may be briefly 
summarized:  The veteran's service medical records showed 
that on service separation examination, it was noted that the 
veteran reported right knee pain.  The April 1979 separation 
examination report included a notation that the veteran had a 
tender right knee.  "Ch[ip] patellae-not significant" was 
diagnosed.  

VA treatment records from October 1982 to August 1988 include 
an April 1988 entry that the veteran complained of a painful 
right tibial tuberosity.  A history of 1970 trauma was noted.  
A July 1988 entry reveals that the veteran complained of 
right knee pain which recently worsened.  The assessment was 
a bone spur of the right tibia.  Another July 1988 entry 
shows a diagnosis of loose bodies of the right knee and a 
bone spur of the proximal tibia.  A July 1988 surgery report 
reveals that the veteran underwent removal of loose bodies 
and excision of a bony spur.  The diagnosis was bony spur, 
right proximal tibia, and loose bodies of the right knee.  

A December 1993 report from Keith A. Rezin, M.D., notes that 
the veteran was evaluated for right knee pain.  The veteran 
reported that he originally hurt his knee in basic training 
in 1979.  The veteran also indicated that he had an increase 
in pain in 1988 and that he underwent surgery which he 
described as having his kneecap shaved.  Dr. Rezin related an 
assessment of right knee pain, mild to moderate in nature.  
Dr. Rezin stated that he told the veteran that his present 
disorder could have started back in service when he injured 
his knee, but that there really would be no way for him to 
prove such a conclusion.  

The evidence received since 1994 includes a February 1997 
statement from J. V. Kannankeril, M.D., who reports that the 
veteran was seen in December 1996 with complaints of right 
knee pain.  The veteran reported that he originally injured 
his knee during service in 1976 and that he underwent surgery 
in 1988 for removal of a spur.  The impression was arthritis 
of the right knee.  Dr. Kannankeril stated that it was his 
opinion that it was possible that veteran's knee arthritis 
was a direct result of the initial injury he had during 
service.  A November 1999 VA physician's statement reports 
that the veteran has right knee arthritis.

Analysis

Prior Board and unappealed RO decisions are final, and may be 
reopened only upon the receipt of additional evidence that is 
new and material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104, 7105.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The February 1990 Board decision and subsequent RO decisions, 
most recently in June 1994, are final.  Evidence submitted 
since June 1994 includes a February 1997 statement from Dr. 
Kannankeril.  Dr. Kannankeril specifically indicated the 
possibility of a relationship between the veteran's presently 
diagnosed right knee arthritis and his period of service.  A 
VA physician's statement confirms that the veteran has right 
knee arthritis.  Such evidence is new and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board concludes that 
new and material evidence has been submitted, and that the 
claim of service connection for a right knee disorder may be 
reopened.  


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a right knee disorder is granted.  


REMAND

The veteran's service medical records reveal that on an April 
1979 separation examination, it was noted that he reported he 
had right knee pain.  Findings included a tender right knee, 
diagnosed as "ch[ip] patellae-not significant".  The 
veteran has not been afforded a VA orthopedic examination.  A 
November 1999 statement from a VA physician reports that the 
veteran was seen for complaints of chronic right knee pain 
for several years which was becoming increasingly worse.  It 
was noted that X-rays were consistent with osteoarthritic 
changes in the right knee for a man the veteran's age.  In a 
February 1997 statement, J. V. Kannankeril, M.D., opined that 
it was possible that the arthritis in the veteran's knee was 
a direct result of the initial injury he had in service.  The 
medical evidence of record is equivocal and requires 
clarification.  

The Court has held that the Board may not reach its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991).  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet.App. 213 (1992).  
Given the veteran's contentions, the evidence of inservice 
right knee complaints, the November 1997 statement from Dr. 
Kannankeril, VA confirmation that the veteran has arthritis, 
and the absence of a VA examination with an adequate opinion 
as to the etiology of the veteran's claimed right knee 
disorder, and in consideration of the Court's holdings in 
Colvin and Hatlestad, the Board concludes that further 
development is indicated.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the likely etiology of his 
right knee disorder.  The veteran's 
claims folder must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should express 
an opinion whether the veteran's current 
right knee disorder is, as likely as not, 
related to his period of service or to 
any complaints noted therein, and provide 
the rationale for any opinion given. 

2.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is accomplished.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3. The RO must ensure that the foregoing 
development is completed in full.  Then 
the RO should adjudicate the veteran's 
claim for service connection for a right 
knee disorder on a de novo basis.  If it 
remains denied, an appropriate 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should have the 
opportunity to respond.


The case should then be returned to the Board if in order for 
further appellate review.  The veteran need not take any 
action until he is notified.  The purpose of this REMAND is 
to allow for further development of the record.  No inference 
should be drawn from it regarding the final disposition of 
the veteran's claim. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

 



